Citation Nr: 1712927	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee (left knee instability).

2.  Entitlement to a separate rating for left knee limited flexion.

3.  Entitlement to a compensable rating for Osgood-Schlatter's disease of the right knee (right knee instability) prior to May 28, 2015, and entitlement to an increased rating in excess of 10 percent on or after May 28, 2015.

4.  Entitlement to a separate rating for right knee limited flexion.

5.  Entitlement to service connection for drop foot. 

6.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 until August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont for left and right knee instability.  Subsequently, the Veteran's claims were transferred to the Detroit, Michigan RO, which issued the August 2011 rating decision on drop foot and bilateral peripheral neuropathy of the lower extremities.

In a July 2015 rating decision, the RO granted a compensable rating for Osgood-Schlatter's disease of the right knee to 10 percent on and after May 28, 2015.  Since the initial rating assigned is not the maximum rating available throughout the period on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran and his representative testified before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in February 2015 and May 2016.  The claim has since returned for further appellate consideration.

Below, the Board is granting a separate rating of 10 percent for the Veteran's left knee and right knee limited flexion.  The issue entitlement to service connection for drop foot is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected left knee instability has manifested as slight recurrent subluxation or lateral instability.

2.  The Veteran's left knee has been productive of weakness, crepitus, pain on motion, and the functional equivalent of flexion limited to 45 degrees since June 22, 2016.

3.  During the pendency of the appeal, the Veteran's service-connected right knee instability has manifested as slight recurrent subluxation or lateral instability.

4.  The Veteran's left knee has been productive of weakness, crepitus, pain on motion, and the functional equivalent of flexion limited to 45 degrees since June 22, 2016.

5.  The Veteran's bilateral peripheral neuropathy of the lower extremities is not causally or etiologically related to active service.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016).

2.  The criteria for a separate 10 percent rating under DC 5260 for the left knee from June 22, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

3.  The criteria are met for a 10 percent rating for right knee instability from March 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2016).  

4.  The criteria for a separate 10 percent rating under DC 5260 for the right knee from June 22, 2016, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

5.  The criteria for service connection for bilateral peripheral neuropathy of the lower extremities are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's bilateral knee claims arise from his disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's record includes his service treatment records (STRs), post-service VA treatment records, private treatment records, and lay statements in support of the claim.  The Veteran was afforded pertinent VA compensation examinations in April 2008, June 2008, May 2015, May 2016, and June 2016. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the January 2015 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his hearing loss disability is related to service.  Moreover, there is no prejudice to the Veteran due to any error, as the Board remanded the case twice subsequent to the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  She has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Increased Rating Claims	

A.  Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App.202, 206 (1995).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




B.  Analysis

The Veteran seeks a higher rating for his left and right knee disabilities.  The RO assigned a 10 percent rating for the Veteran's right knee disability on or after May 28, 2015.  Currently, both knees are rated at 10 percent under DC 5257.  38 C.F.R. § 4.71a (2016).

Knee disabilities are rated under 38 C.F.R. § 4.71a, DC 5256 (for ankylosis), DC 5257 (for other impairment, including recurrent subluxation or lateral instability), DC 5258 (for dislocated semilunar cartilage), DC 5259 (for symptomatic removal of semilunar cartilage), DC 5260 (for limitation of flexion), DC 5261 (limitation of extension), DC 5262 (based on impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of a knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261. 

Normal or full range of motion of a knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 (2016), Plate II.

Turning now to relevant evidence in this case, the record shows that in April 2011 the Veteran had a below the knee amputation (BKA) on his left leg.  See April 2011 Beaumont Hospital records.  In addition, the Veteran is a diabetic, which is not a service-connected disability, but it has caused additional medical problems.

During the course of this appeal, the Veteran was afforded a VA examination for both service-connected knee disabilities in June 2008.  The examiner diagnosed bilateral Osgood-Schlatter's disease with no evidence of chip fractures of the bones.  The Veteran continued to have pain in both knee joints on and off about five times per week.

The Veteran reported that he having pain in both knees with an average of five episodes a week.  He noted that the pain was greater on his left side and was a 10 on a 1 to 10 pain scale, but only a 5 or 6 on the right side.  His pain usually lasted from 30 minutes to three or four hours, and it would occur at any point during the day.  The Veteran reported that he could not stand or walk for long periods of time due to multiple medical problems that are not service-connected.  He was on pain medications at the time of the examination.  The Veteran reported a history of a popping sensation in both knee joints without either knee giving out or locking sensation.  He had not undergone any surgeries related to his Osgood-Schlatter's disease.

At the examination, the Veteran was using crutches for walking secondary to other medical problems.  He also had a brace on his left foot and had minimal limping with his left leg, which was related to other medical problems.  His knees revealed prominent tibial tuberosity in the proximal end of both tibias.  There was no local tenderness and no other deformities noted.  He also did not have any signs of inflammation, obvious swelling or joint effusion.  His patellar apprehension test was normal with no genu valgum or varus deformity.  The range of motion in both knee joints was to 130 degrees for flexion and to 0 degrees for extension, without pain.  His repetitive movements and stability were normal.  The x-rays showed mild degenerative changes in both knee joints.  The Veteran's joint function was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  The examiner evaluated functional loss to have a minimal impact on the Veteran.  He concluded the Veteran's service-connected disabilities were not likely preventing him from performing his daily routing activities and sedentary jobs.

An analysis of increased rating for each knee will be discussed below.  

1.  Left Knee

In May 2015, the Veteran underwent an additional VA compensation examination.  The examiner noted the arthritis diagnosis in the left knee from June 2008, which had an x-ray showing mild degenerative changes.  The Veteran reported that both knees hurt for a long time off and on.  He explained that he had a below the knee amputation (BKA) in April 2011 and began using a prosthesis left leg and cane in the right hand for balance.  He also sustained a right ankle fracture after the left leg BKA.  The Veteran denied knee swelling and reported no pain at all for the previous two to three months.  At the time of the examination, he was not on any pain medications.  The Veteran did not report flare-ups in the knee or lower leg.  He also reported no functional loss or functional impairment of the joint.  The examiner did not find any functional impact on his ability to perform any occupational task. 

The left knee had an abnormal range of motion to 120 degrees on flexion and extension, which the examiner determined did not contribute to functional loss.  No pain was noted on the examination.  There was no evidence of pain with weight bearing and no localized tenderness or pain on palpation of the joint or associated soft tissue.  There was also no objective evidence of crepitus.  He could perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time without pain, fatigue, and weakness significantly limiting his functional ability with repeated use over a period of time.  The examiner found there were no additional contributing factors of disability.  He had normal strength in the left knee in flexion and extension without a reduction in muscle strength.  There was no muscle atrophy and no ankylosis.  There was no history of recurrent subluxation or recurrent effusion.  There was no indication where joint instability testing was performed.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had not had any meniscus condition.  With his left leg BKA, the Veteran required an assistive device for balance.  His gait was antalgic.  

The Veteran most recently underwent a VA compensation examination in June 2016.  His left knee had osteoarthritis shown by diagnostic testing and shin splints, but the shin splints did not affect his range of motion in his knee.  

The Veteran reported constant pain on a daily basis and difficulty walking long distances.  He also reported functional loss, which he described as limited walking and pain daily with ambulation, but no flare-ups in the knee.  He reported that he did not have a meniscus condition.  

The left knee had normal range of motion to 140 degrees on flexion and extension.  Pain was noted on the examination on rest and non-movement.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue in the anterior patella tendon at insertion.  There was also objective evidence of crepitus.  He could perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time but pain, fatigue, and weakness significantly limited his functional ability with repeated use over a period of time.  His range of motion was to 140 degrees for flexion and extension.  He had normal strength in the left knee in flexion and extension without a reduction in muscle strength.  There was no muscle atrophy and no ankylosis.  There was also no history of recurrent subluxation or recurrent effusion.  The Veteran did not have joint instability and testing showed normal anterior, posterior, medial, and lateral instability.  The Veteran had a high BKA but he did not have any scars related to any of his surgery, osteoarthritis, or shin splints.  He uses a cane constantly for assistance due to weakness and instability.  

The examiner found no functional impairment that would be served by an additional amputation with prosthesis.  However, the examiner noted the BKA did impact the Veteran's ability to perform occupational tasks.  Specifically, the Veteran was only able to ambulate short distances secondary to increased energy expenditure with the BKA.

2.  Right Knee

In May 2015, the Veteran underwent an additional VA compensation examination.  The examiner noted the arthritis diagnosis in the right knee from June 2008, which had an x-ray showing mild degenerative changes.  The Veteran reported that both knees hurt for a long time off and on.  The Veteran denied knee swelling and reported no pain at all for the previous two to three months.  At the time of the examination, he was not on any pain medications.  The Veteran did not report flare-ups in the knee or lower leg.  He also reported no functional loss or functional impairment of the joint.  The examiner did not find any functional impact on his ability to perform any occupational task. 

The right knee had an abnormal range of motion to 120 degrees on flexion and extension, which the examiner determined did not contribute to functional loss.    No pain was noted on the examination.  There was no evidence of pain with weight bearing and no localized tenderness or pain on palpation of the joint or associated soft tissue.  There was also no objective evidence of crepitus.  He could perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time without pain, fatigue, and weakness significantly limiting his functional ability with repeated use over a period of time.  There were no additional contributing factors of disability.  He had normal strength in the right knee in flexion and extension without a reduction in muscle strength.  There was no muscle atrophy and no ankylosis.  There is was no history of recurrent subluxation or recurrent effusion.  There was no indication where joint instability testing was performed.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had not had any meniscus condition.  With his left leg BKA, the Veteran required an assistive device for balance.  His gait was antalgic.  

The Veteran most recently underwent a VA compensation examination in June 2016.  His right knee had osteoarthritis shown by diagnostic testing and shin splints, but the shin splints did not affect his range of motion in his knee.  

The Veteran reported constant pain daily and difficulty walking long distances.  He also reported functional loss, which he described as limited walking and pain daily with ambulation.  However, he did not flare-ups in the knee or lower leg.  He reported that he did not have a meniscus condition.  

The right knee had normal range of motion to 140 degrees on flexion and extension.  Pain was noted on the examination on rest and non-movement.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation of the joint or associated soft tissue in the anterior patella tendon.  There was also objective evidence of crepitus.  He could perform repetitive use testing with at least three repetitions without additional functional loss or range of motion after three repetitions.  The Veteran was examined immediately after repetitive use over time but pain, fatigue, and weakness significantly limited his functional ability with repeated use over a period of time.  His range of motion was to 140 degrees for flexion and extension.  He had normal strength in the right knee in flexion and extension without a reduction in muscle strength.  There was no muscle atrophy and no ankylosis.  There was no history of recurrent subluxation or recurrent effusion.  The Veteran did not have joint instability and testing showed normal anterior, posterior, medial, and lateral instability.

Although the examiner found no functional impairment that would be served by an additional amputation with prosthesis, he noted the BKA impacts the Veteran's ability to perform occupational tasks, such as standing, walking, lifting, and sitting.  In particular, the Veteran was only able to ambulate short distances secondary to increased energy expenditure with the BKA.

Based on this body of evidence, the evidence does not support a higher rating under DC 5257 for the left or right knee instability.  The Veteran is currently rated at slight recurrent subluxation or lateral instability in both knees and the next higher rating requires moderate recurrent subluxation or lateral instability.  38 C.F.R. §4.71a, DC 5257.  The evidence shows the Veteran's service-connected bilateral knee disabilities are primarily productive of difficulty walking and continued pain.  There was no objective evidence of instability or subluxation in either knee.  Although the evidence does not support a higher rating, the Board finds slight recurrent subluxation or lateral instability in the right knee was demonstrated for the entire appeal period.  

However, the Board finds that the Veteran's functional impairments are not entirely encompassed within DC 5257 and separate ratings are warranted.  A claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14 .  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).  Here, the Veteran's bilateral knee instability is rated under DC 5257 but his disability has manifested additional symptoms that are measured in limited motion and not just instability.

The Board finds that an additional separate rating is warranted for each knee under DC 5260, which applies to limited flexion, since the June 2016 VA examination.  Flexion limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  The evidence shows the Veteran has reported weakness, crepitus, and pain on motion during range of motion testing.  Further, the June 2016 VA examiner affirmatively noted the Veteran's condition restricted walking to short distances due to the increased energy exertion which was consistent with his statements.  In light of the above-noted lay and medical evidence, and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, the Board finds that, resolving all doubt in the Veteran's favor, flexion of both knees was to 45 degrees is approximated since June 22, 2016.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  38 C.F.R. § 4.71a, DC 5260.  

The Veteran does not meet the criteria for a 20 percent rating based on limitation of motion in either knee.  His bilateral knee range of motion was no worse than to 0 degrees for extension and to 120 degrees for flexion.  Notably, these findings do not meet the criteria for even a noncompensable rating under DC 5260.  See 38 C.F.R. §4.71a.

The evidence does not show limited extension, ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5258, 5259, 5261, 5262, and 5263 are not applicable.  Thus, the ratings now assigned are the most favorable to the Veteran.  

The Board considered whether functional loss due to flare-ups of pain, localized tenderness, fatigability, and weakness warranted an even higher separate rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows he was having difficulty walking more than 10 yards due to increased energy expenditure from the below knee amputation, along with other functional loss.  However, there is no evidence to suggest that his functional loss ever resulted in moderate recurrent subluxation or lateral instability, or in a close approximation of this level of loss, which is required for the next higher rating based on limited flexion.  38 C.F.R. §§4.40, 4.71a, DC 5257; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, any functional loss as listed is encompassed within his ratings under DCs 5257 and 5260.  

3.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the bilateral knee disabilities are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate, and a referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, the Veteran's bilateral knee disabilities are primarily productive of difficulty walking, crepitus, and weakness with pain.  Notably, these signs and symptoms, and their resulting impairment and functional loss, are contemplated by the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5257, 5260, DeLuca, Mitchell, supra.  Accordingly, the rating criteria contemplate the Veteran's bilateral knee disabilities.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular ratings already assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an extraschedular rating is not warranted.

III.  Service Connection

The Veteran asserts that he has bilateral peripheral neuropathy of the lower extremities is related to his active service.  

A.  Laws and Regulations Governing Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that the Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

B.  Analysis

For the reasons discuss below, the Board finds that service connection for bilateral peripheral neuropathy of the lower extremities is not warranted.  The evidence establishes that peripheral neuropathy is a common complication of diabetes, for which the Veteran is not service-connected.

The Veteran has a current diagnosis of bilateral peripheral neuropathy of the lower extremities.  See June 2015 VA Examination report.  Therefore, he satisfies the first element of a service connection claim - a current disability.  At the Veteran's January 2015 hearing, the Veteran stated that he fractured his foot, which affected his sciatic nerve.  Service treatment records (STRs) show foot trouble.  See December 1968 Report of Medical History.  Accordingly, the Veteran satisfies the second element - an in-service injury or occurrence.

The dispositive issue is a lack of a nexus between the current disability and the in-service injury or occurrence - the third element.  

The Veteran was afforded a VA peripheral nerves examination in May 2015.  The examiner diagnosed bilateral peripheral neuropathy and opined that it was less likely as not that his disability was related to service.  The Veteran reported a long history of diabetes with complications of renal insufficiency, vascular disease, a kidney transplant, and a left leg below the knee amputation (BKA).  He reported shooting pains off and on in both legs for a long time.

The examiner found that the Veteran had symptoms attributable to peripheral nerve conditions, including mild intermittent pain and mild numbness in right lower extremity.  He had normal strength in knee extension bilaterally and active movement against gravity in the right ankle plantar flexion and dorsiflexion.  There was no muscle atrophy and normal reflexes in the right knee and ankle.  The sensory examination showed normal bilateral responses in the upper anterior thigh and thigh/knee.  However, the Veteran had decreased responses in the right lower leg/ankle and foot/toes.  There were no trophic changes attributable to peripheral neuropathy.  He had an antalgic gait due to his left leg BKA.  No special tests were indicated for the median nerve evaluation.  Only the musculocutaneous (superficial peroneal) nerve was affected by the bilateral peripheral neuropathy.  The examiner indicated incomplete paralysis with mild severity.  The Veteran regularly used a cane for balance after the left leg BKA.  No diagnostic testing was performed.  The examiner found the Veteran's disability did not impact his ability to work, and thus, had no functional impact.  The examiner concluded that it was less likely as not that his disability began during service, was related to any period of service, or was caused or aggravated by service, as there was no permanent residual or chronic disability subject to service connection as show by the STRs.  The most likely etiology of the disability of the lower extremities was related to the Veteran's multiple medical problems which include diabetes, complications of renal insufficiency and vascular disease.   

The Board did not find this opinion adequate because the examiner did not address the Veteran's contentions about his in-service foot fracture during jump school.  The Board's May 2016 remand requested an additional opinion to address these contentions.   

The May 2015 examiner provided the additional opinion after further review of the Veteran's file in a May 2016 addendum.  The examiner explained that a foot fracture itself was unlikely to cause peripheral neuropathy and/or impacted sciatic nerve.  Since the sciatic nerve and peripheral neuropathy are two different conditions, the examiner opined that it was less likely than not that the bilateral peripheral neuropathy was related to the Veteran's in-service foot fracture that impacted his sciatic nerve.  

The Veteran, as a lay person, is competent to report observable symptoms of his current bilateral peripheral neuropathy.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, and requires specialized training or expertise in medicine, given this disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the May 2015 and May 2016 medical opinions are the most probative on the question of a nexus between the Veteran's current disability and in-service injury, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Further, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current bilateral peripheral neuropathy of the lower extremities and any injury or disease during his service.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that the evidence supporting this service-connection claim does not rise to the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence is against finding that his bilateral peripheral neuropathy of the lower extremities is related to service.  38 C.F.R. §§3.303, 3.310.  For these reasons, the benefit-of-the doubt standard of proof does not apply, and service connection for bilateral peripheral neuropathy must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected left knee instability is denied.

A rating of 10 percent for the left knee limited flexion under diagnostic code 5260 from June 22, 2016, is granted.  

Entitlement to a rating of 10 percent for the Veteran's service-connected right knee instability is granted for the entire appeal period.

A rating of 10 percent for the right knee limited flexion under diagnostic code 5260 from June 22, 2016, is granted.  

Service connection for bilateral peripheral neuropathy of the lower extremities is denied.


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate the drop foot claim.  

In the May 2016 remand, the Board directed that the Veteran be afforded a new VA examination.  However, only an addendum opinion was provided.  The Veteran has a right, as a matter of law, to compliance with remand instructions, and the Board has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's May 2015 private treatment records showed difficulty walking and Dr. R.L. noted that the Veteran was tripping over his right foot.  As such, the Board finds further development is necessary to properly address whether the Veteran's condition has worsened.  Accordingly, the AOJ is asked to schedule the Veteran for a VA examination for his drop foot disability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since May 2016.

2.  After receipt of any outstanding records, schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's drop foot disability.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to determine the nature and etiology of the Veteran's foot disability, to include whether the Veteran's disability began during service, is related to service, or was caused/aggravated (permanently worsened beyond normal progression) by service or any service-connected disabilities.

In doing so, particular attention is called to the August 2015 private treatment records from Beaumont Hospital.

A complete rationale for any opinion expressed should be included in the examination report.

3.  Then, readjudicate the service connection claim for drop foot disability.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


